Opinion by
Mr. Chief Justice Moore.
Rams’ Horn, Inc. applied to the city council of Fort Collins for issuance of a 3.2 beer license for a business establishment which it planned to build and operate in the area known as West Campus Shopping Center in the city of Fort Collins. The council after holding hearings made detailed findings and denied the application. In review proceedings in the district court the action of the council was upheld. In this court counsel for Rams’ Horn seeks reversal, asserting in effect that this court should say as a matter of law that under the showing made in support of the application the license should have been issued.
The application was protested vigorously and there was an abundance of evidence which called upon the licensing authority to exercise the discretion with which it is vested. We cannot say that there was an abuse of discretion on the part of the city council. Quedens v. J. S. Dillon Co., 146 Colo. 161, 360 P.2d 984. The facts disclosed by the record bring the case within the rule applied by this court in AWR Corp. v. Board of County Commissioners, 154 Colo. 511, 391 P.2d 675, *19and Bailey v. Board of County Commissioners, 151 Colo. 115, 376 P.2d 519.
The judgment is affirmed.
Mr. Justice Day, Mr. Justice Pringle and Mr. Justice Kelley concur.